ORDER
PER CURIAM.
V.X.M. (Mother) appeals from the trial court’s termination of her parental rights to her three minor children. In her four points on appeal, Mother contends the trial court erred in terminating her parental rights under Section 211.447, RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).